Case 19-08002-TLS             Doc 5      Filed 02/06/19 Entered 02/06/19 08:40:38                    Desc Main
                                         Document      Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA


In re:                                                                          Chapter 11

SPECIALTY RETAIL SHOPS HOLDING CORP., et                                        Case No. 19-80064 (TLS)
al.,1
                                                                                (Jointly Administered)
_____________________________________________

SOBEL WESTEX, INC. d/b/a BALTIC LINEN,

                                            Plaintiff,

VS.                                                                             Adv. Pro. Number 19-08002

SHOPKO STORES OPERATING CO., LLC
                              Defendant.
_____________________________________________

                       VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                             AND RESERVATION OF RIGHTS

         COMES NOW, Plaintiff Sobel Westex, Inc. d/b/a Baltic Linen, pursuant to Fed. R. Civ. P.

41, made applicable to this adversary proceeding by Fed. R. Bank. P. 7041, and hereby voluntarily

dismisses the above captioned adversary proceeding without prejudice to refiling, with each party

to bear its own costs and attorney fees in this action. Plaintiff further reserves any and all rights,

demands, causes of action, claims, enforcement rights, defenses, set-offs, and the like, whether

arising before or after Debtors' petition date, that Plaintiff may possess against Debtors.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding Company,
LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
ShopKop Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304


                                                         1
4814-4832-8070, v. 4
Case 19-08002-TLS         Doc 5   Filed 02/06/19 Entered 02/06/19 08:40:38         Desc Main
                                  Document      Page 2 of 2


                                          Respectfully submitted,

Dated: February 6, 2019                   DVORAK LAW GROUP, LLC

                                          By: /s/ Patrick R. Turner
                                          Patrick R. Turner, #23461
                                          13625 California Street, #110
                                          Omaha, NE 68154
                                          Phone: 402-934-4770
                                          E-mail: pturner@ddlawgroup.com
                                          -and-

                                          HOWARD & HOWARD
                                          ATTORNEYS PLLC

                                          Lisa S. Gretchko (P29881)
                                          (pro hac vice application to be filed)
                                          450 West Fourth Street
                                          Royal Oak, MI 48067
                                          Phone: (248) 723-0396
                                          E-mail: lsg@h2law.com




                                             2
4814-4832-8070, v. 4
